Lore, C. J.:
I recall no practice of the kind referred to by the State, and it strikes me as' being a very remarkable practice,, unless under very peculiar circumstances. These men have simply entered into a recognizance to appear at this term of Court. Now they appear and while there is something in the office of the Attorney-General, there is nothing before us.
We decline to make the order asked for. They have met the condition of their recognizance and are entitled to go. The State can proceed again de nova.